 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

GUY WAYNE SESSIONS,

Plaintiff,

V.

BURKE COUNTY JAIL and

MAJOR JOHN BUSH,

Defendants.

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case without prejudice, and CLOSES this civil action.

SO ORDERED this o/ Bias of June, 2019, at Augusta, Georgia.

ee eS

ORDER

AUGUSTA DIVISION

CV 119-032

 

Ele DH
U.S. DIST RIE]
Ala Rit

2019 JUN 21 PM I: 3]

cL en uake—_| .
20. DIST. OF GA.

 
